Citation Nr: 1647049	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-09 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder NOS.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1980 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board last considered this matter in June 2016, at which time it remanded for additional development.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in May 2013.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed mental health disability is related to service.


CONCLUSION OF LAW

The criteria to establish service connection for major depressive disorder and anxiety disorder NOS have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claim in March 2010, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in July 2010, August 2014, and December 2015 to determine the nature and etiology of the Veteran's claimed mental health disability.  A July 2016 addendum opinion was obtained pursuant to the June 2016 Board remand.  There is no indication that the July 2016 VA opinion is inadequate.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks service connection for an acquired psychiatric disorder, originally claimed as major depressive disorder and PTSD.  See March 2010 application for benefits.  In a January 2016 statement, he clarified that he is seeking service connection for major depression and anxiety.  With regard to PTSD, he stated that he previously withdrew that aspect of the claim.  In any event, the Board notes that while the record shows a diagnosis of PTSD, this diagnosis has been connected to civilian trauma to 2006 and not to an event in service.

A July 2010 VA examination shows diagnoses of major depressive disorder, anxiety disorder not otherwise specified (NOS), and polysubstance dependence (cocaine, alcohol, marihuana; sustained full remission per Veteran's report).  

The Veteran contends that his claimed psychiatric disability is related to his duties in service on funeral detail.  In an April 2010 statement, the Veteran indicated that, during the time of his funeral detail service, he went through a period of major depressive disorder, adding that he still experiences symptoms of depression.  See also May 2013 Board hearing transcript at 3 (in Virtual VA).  In a May 2010 statement, a fellow service member indicated that he and the Veteran served together on funeral detail from August 1982 to October 1982, that their duties required them to change clothes in the area where the deceased bodies were located, and that this caused fear and occasional panic attacks in the Veteran.  He also stated that the Veteran was reassigned to other duties after three months.  In a July 2010 statement, another service member stated that he was the Veteran's roommate during the period in which the Veteran was on funeral detail and that he noticed signs and symptoms of fatigue, lack of energy, isolation, and sadness during that time.  

The Veteran has also attributed his current mental health disability to service in the Korea DMZ.  See March 2011 substantive appeal.  However, he has not identified any specific circumstances.  Significantly, he did not submit any relevant testimony at the May 2013 Board hearing.  As such, the Board finds that the Veteran has not submitted sufficient evidence to substantiate the allegation of trauma in Korea.

Service treatment records do not show complaints of, or treatment for, mental health symptoms.  Further, a March 1986 medical examination prior to separation reflects a negative finding for psychiatric abnormalities.  

VA treatment records show that the Veteran was referred for mental health treatment in March 2006.  Treatment from that date shows that the Veteran reported a January 2006 traumatic event, in which he saw a man hit by a train right in from of him.  He stated that, since that time, he had had difficulty coping with stress and performing on his job.  He stated that he sought help through his Employee Assistance Program at work and saw a psychologist three times.  The Veteran reported depressed mood, daily for three months.  Significantly, he denied any history of psychiatric symptoms or treatment prior to January 2006.  VA treatment records show follow-up mental health treatment until May 2007.

The Veteran returned to VA mental health treatment in April 2010, shortly after submitting the present claim.  He reported having problems with bad dreams about the military.  The examiner noted that there was no documented history of military trauma.  The Veteran did provide any details when told about the negative history of military trauma.  However, in May 2010, the Veteran stated that his depression started in 1982 when he was stationed in Oklahoma and buried soldiers.  See May 2010 VA treatment note, in VA treatment records received February 2011.  VA treatment from November 2010 shows that the Veteran reported a history of nightmares since service and complained of reexperiencing memories of war.  

The Veteran underwent a VA examination in July 2010.  He stated that his depression symptoms started in 1982 when he was assigned to funeral detail, with an increase in symptoms subsequent to witnessing civilian trauma in 2006.  He stated that the 2006 civilian trauma triggered memories of his tenure in funeral detail.  See also September 2010 statement from the Veteran (stating that civilian trauma triggered service-related feelings).  The examiner indicated that she could not opine as to the etiology of the depression without resort to mere speculation, given all the conflicting evidence regarding the occurrence of trauma in service.

The Veteran underwent a second VA examination in August 2014.  The examiner diagnosed alcohol-induced depressive disorder and alcohol use disorder.  Significantly, the examiner opined that it is highly likely that the Veteran's current symptoms of depression (versus alcohol induced depressive disorder) are due to post-military life stressors.  No rationale was provided.  A November 2014 addendum opinion focused on the alcohol-induced depressive disorder.  The Board has already deemed the August 2012 VA examination and November 2014 VA opinion inadequate.  See October 2015 Board remand.  

The Veteran underwent a third VA examination in December 2015.  The examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The examiner further indicated that she could not ethically provide a diagnosis due to significant concerns regarding the credibility of the Veteran's self-reported psychological symptoms.  She added that the provision of any diagnosis within the context of the Veteran's objective psychological testing results and inconsistent self-reporting would be unethical and require her to resort to mere speculation.  In its prior June 2016 remand, the Board noted that, following the December 2015 VA examination, the Veteran submitted a January 2016 statement to clarify the scope of his appeal.  He indicated that he is seeking service connection for major depression and anxiety.  With regard to PTSD, he stated that he previously withdrew that aspect of the claim.  Based on this, he questioned the adequacy of the December 2015 VA examination, as it focused only on the issue of PTSD.  The Board agreed with the Veteran, noting that the December 2015 VA examination did not address the fact that VA treatment records and two prior VA examinations show diagnoses of major depressive disorder and anxiety.  Accordingly, the Board remanded for an addendum opinion.

The requested addendum opinion was provided in July 2016.  The examiner again stated that she had significant concerns related to the credibility of the Veteran's self-reporting.  She noted that psychological testing results throughout the appeal period have been strongly suggestive of over-reporting and/or feigning mental illness.  She explained that such credibility concerns complicated the ability of any examiner to reliably or accurately comment on the nature and etiology of the Veteran's claimed disability.  The examiner highlighted the fact that, prior to 2010 (and prior to initiating the present claim), the Veteran reported an onset of mental health symptoms in 2006 after he experienced a traumatic event as a civilian.  Significantly, the examiner indicated that there was no evidence of a realistic link between the Veteran's 2006 symptoms and his military service.  The examiner further stated that the Veteran has a significant history of drug and alcohol use, which is commonly associated with the creation of anxiety and depressive symptoms.  As such, the examiner opined that it is likely that at least a portion of the Veteran's reported symptoms of anxiety and depression are attributable to his substance abuse.  Moreover, the examiner opined that it is highly likely that all the Veteran's reported mental health symptoms have been related to post-military life stressors/trauma and his pattern of substance abuse.  The examiner stated that she could not find any evidence to corroborate the Veteran's statements linking his current symptoms to service.  Furthermore, she explained that it is highly unlikely that a person would develop mental health symptoms more than 20 years after a stressor, even in the case of delayed-onset PTSD.  In sum, the examiner opined that is significantly less likely than not that the Veteran's current mental health symptoms are related to his military service.

The Board concedes that the Veteran served on funeral detail and acknowledges his reports of mental health symptoms during that period.  The evidence, however, does not support a finding that the Veteran has had a continuous disability manifested by depression since service.  The Veteran is competent to report such a history.  In this case, however, the Board finds that his statements in this regard lack credibility.  Service treatment records are silent for complaints of, and treatment for, psychiatric symptoms, and the Veteran's separation examination is objectively negative in that regard.  Significantly, in VA treatment dated in March 2007 the Veteran denied a history of psychiatric symptoms or treatment prior to January 2006.  The Board finds that this report is more probative than his subsequent reports of continuous symptoms since service, as the former was made prior to the claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  Further, this March 2007 report, made in the context of receiving treatment, is more probative than his reports for his VA claim because he then had an incentive to tell the truth in order to receive proper care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons). 

The Board further finds that the weight of the evidence is against a finding that the Veteran's current mental health disability is etiologically related to events in service, to include his experiences during service as funeral detail.  The Veteran is not competent to establish such a nexus based on the facts involved here, including an intervening post-service traumatic event.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Significantly, a VA examiner has opined that the Veteran's current mental health symptoms are significantly less likely than not related to service.  See July 2016 VA opinion.  Rather, the examiner opined that it is highly likely that the Veteran's reported mental health symptoms are related to post-military life stressors/trauma and his pattern of substance abuse.  Similarly, the examiner indicated that it is highly unlikely that a person would develop mental health symptoms more than 20 years after a stressor.  The Board finds the examiner's thorough rationale probative and worthy of significant weight.  The Veteran has not submitted any evidence to establish a causal nexus between current symptoms and service.  Furthermore, the Veteran has been deemed not credible with regard to having continuous symptoms since service because such reports are inconsistent with the more probative evidence of record, as discussed above.  As such, there is no competent and credible evidence linking the Veteran's current mental health symptoms to service.

In sum, the weight of the evidence is against a finding that the Veteran's currently diagnosed mental health disability is related to service, the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.303.



ORDER

Service connection for major depressive disorder and anxiety disorder NOS is denied.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


